DETAILED ACTION
This office action is in response to the above identified application filed on April 14, 2020. The application contains claims 1-20. 
Claims 1-20 are pending

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The present application is a continuation of 15299273, filed 10/20/2016, now U.S. Patent #10635686, which claims priority from Provisional Application 62244461, filed 10/21/2015 and Provisional Application 62362756, filed 07/15/2016.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on April 17, 2020. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 6, 13, and 19 are objected to because of the following informalities:  
Claim 6, line 2: “and/or” is impermissible and should be changed to either “and” or “or”
Claim 13, line 2: “and/or” is impermissible and should be changed to either “and” or “or”
Claim 19, line 2: “and/or” is impermissible and should be changed to either “and” or “or”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the data" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 1 recites the limitation "the target column" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 1 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 8 recites the limitation "the data" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 8 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 8 recites the limitation "the target column" in line 18.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 8 is indefinite and rejected under 35 U.S.C. 112(b).
Claim 14 recites the limitation "the data" in line 17.  There is insufficient antecedent basis for this limitation in the claim. Therefore, claim 14 is indefinite and rejected under 35 U.S.C. 112(b).

Dependent claims 2-7, 9-13, and 15-20 are also rejected for inheriting the deficiency from their corresponding independent claims 1, 8, and 14, respectively.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 8, 10-12, 14, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sichi et al. (US 20090083306 A1), in view of Bookshelf v7.5.3 Extension Columns.

With regard to claim 1,
Sichi teaches
a method (Abstract), comprising: 
reserving, in a data warehouse table (Fig. 3A; [0023]: data warehouse 314, data warehouse metadata 316), a first set of extension columns for a data type, the data warehouse table containing a plurality of initial columns (Fig. 3A; [0023]: conventionally, static data fields, also known as "flexible fields", are reserved for a limited number of added data field changes that occur in any of the source databases, wherein static data fields or flexible fields correspond to “extension columns”; this approach requiring a priori knowledge of the data field types indicates “data type”. “a plurality of initial columns” is inherently taught by existing columns in a table); 
receiving metadata from a customer source, the metadata identifying an attribute for the data warehouse table (Fig. 8, 802; [0046]: extracting the user metadata from each of its sources indicates "receiving metadata from a customer source". [0023]: a flexible field in the data warehouse table that a new data field change of the source is mapped to identifies “an attribute for the data warehouse table”); 
extracting the attribute from the metadata (Fig. 8, 802; [0046]: extract the user metadata from each of its sources); 
determining that the attribute from the metadata does not correspond to a column in the data warehouse table (Fig. 8, 804, 806; [0046]-[0047]: either new data fields or modified data fields do not “correspond to a column in the data warehouse table”); 
executing instructions to move the data into the target column (Fig. 1; [0016]: extract data from one or more database sources, warehouse, and analyze the data, wherein the target column resides in the data warehouse).
Sichi does not explicitly teach
selecting the first set of extension columns in the data warehouse table for mapping based at least in part on the first set of extension columns comprising a next unallocated column having a property corresponding to the attribute from the metadata, the next unallocated column comprising a 
mapping the attribute to the next unallocated column; 
Bookshelf v7.5.3 Extension Columns teaches
reserving, in a data warehouse table, a first set of extension columns for a data type, the data warehouse table containing a plurality of initial columns (“Standard Extension Columns”; Table 11: multiple sets of extension columns of various data types are reserved in a database table in addition to the initial table columns); 
selecting the first set of extension columns in the data warehouse table for mapping based at least in part on the first set of extension columns comprising a next unallocated column having a property corresponding to the attribute from the metadata, the next unallocated column comprising a match between the data type of the first set of extension columns and the attribute corresponding to the data type (“Standard Extension Columns”; Table 11: select existing standard extension columns of various data types for added fields to business components, wherein selecting a standard extension column of a specific data type inherently teaches "a match between the data type". The note: Extension columns used by standard Siebel applications should be treated as data columns in base tables—that is, they should not be modified or deleted, teaches selecting an "unallocated column". And because "a data type" is "a property corresponding to the attribute from the metadata", the limitation "a next unallocated column having a property corresponding to the attribute from the metadata" is also taught); 
mapping the attribute to the next unallocated column (“Standard Extension Columns”; Table 11: map added fields to standard extension columns that are not used by standard Siebel applications); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi to incorporate the teachings of Bookshelf v7.5.3 Extension Columns to reserve multiple sets of extension columns of a fixed data type each in addition to the Bookshelf v7.5.3 Extension Columns (“Standard Extension Columns”).

With regard to claim 3,
As discussed in claim 1, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Bookshelf v7.5.3 Extension Columns further teaches
the method of claim 1, further comprising pre-seeding one or more fixed columns of the data warehouse table (“Standard Extension Columns”; Table 11: standard extension columns listed in Table 11 are examples of “pre-seeded” fixed columns in the data warehouse table).

With regard to claim 4,
As discussed in claim 3, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Bookshelf v7.5.3 Extension Columns further teaches
the method of claim 3, further comprising generating an extended set of data using initial data comprising the one or more pre-seeded fixed columns, and wherein the one or more pre-seeded fixed columns are on a base extension table or an additional extension table (“Standard Extension Columns”: standard extension columns are pre-seeded columns on base extension tables).

With regard to claim 5,
As discussed in claim 1, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi further teaches
the method of claim 1, wherein a metadata loader loads the metadata into a metadata table (Fig. 3A; [0021]-[0023]: extract metadata from data sources and load it into the different metadata repositories 312, 316, 320, and 324, which contain tables).

With regard to claim 7,
As discussed in claim 1, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi further teaches
the method of claim 1, wherein an auto-allocation engine receives design-time flex metadata and runtime flex metadata (Fig. 2, step 202; [0018]: design-time metadata, e.g., a path that starts with a particular data field or type of data field associated with one or more data sources and indicates intermediate processing. Fig. 2, step 204, 206; [0019]-[0020]: runtime metadata to accommodate a data field change).

With regard to claim 8,
Sichi teaches
a system ([0013]), comprising:
memory ([0013]: memory) storing computer-executable instructions; and 
one or more hardware processors ([0013]: processor) configured to access the memory and perform the computer-executable instructions to at least: 
reserve, in a data warehouse table (Fig. 3A; [0023]: data warehouse 314, data warehouse metadata 316), a first set of extension columns for a data type, the data warehouse table containing a plurality of initial columns (Fig. 3A; [0023]: conventionally, static data fields, also known as "flexible fields", are reserved for a limited number of added data field changes that occur in any of the source databases, wherein static data fields or flexible fields correspond to “extension columns”; this approach requiring a priori knowledge of the data field types indicates “data type”. “a plurality of initial columns” is inherently taught by existing columns in a table); 
receive metadata from a customer source, the metadata identifying an attribute for the data warehouse table (Fig. 8, 802; [0046]: extracting the user metadata from each of its sources indicates "receiving metadata from a customer source". [0023]: a flexible field in the data warehouse table that a new data field change of the source is mapped to identifies “an attribute for the data warehouse table”); 
extract the attribute from the metadata (Fig. 8, 802; [0046]: extract the user metadata from each of its sources); 
determine that the attribute from the metadata does not correspond to a column in the data warehouse table (Fig. 8, 804, 806; [0046]-[0047]: either new data fields or modified data fields do not “correspond to a column in the data warehouse table”); 
execute instructions to move the data into the target column (Fig. 1; [0016]: extract data from one or more database sources, warehouse, and analyze the data, wherein the target column resides in the data warehouse).
Sichi does not explicitly teach
select the first set of extension columns in the data warehouse table for mapping based at least in part on the first set of extension columns comprising a next unallocated column having a property corresponding to the attribute from the metadata, the next unallocated column comprising a match between the data type of the first set of extension columns and the attribute corresponding to the data type; 
map the attribute to the next unallocated column; 
Bookshelf v7.5.3 Extension Columns teaches
reserve, in a data warehouse table, a first set of extension columns for a data type, the data warehouse table containing a plurality of initial columns (“Standard Extension Columns”; Table 11: multiple sets of extension columns of various data types are reserved in a database table in addition to the initial table columns); 
select the first set of extension columns in the data warehouse table for mapping based at least in part on the first set of extension columns comprising a next unallocated column having a property corresponding to the attribute from the metadata, the next unallocated column comprising a match between the data type of the first set of extension columns and the attribute corresponding to the data type (“Standard Extension Columns”; Table 11: select existing standard extension columns of various data types for added fields to business components, wherein selecting a standard extension column of a specific data type inherently teaches "a match between the data type". The note: Extension columns used by standard Siebel applications should be treated as data columns in base tables—that is, they should not be modified or deleted, teaches selecting an "unallocated column". And because "a data type" is "a property corresponding to the attribute from the metadata", the limitation "a next unallocated column having a property corresponding to the attribute from the metadata" is also taught); 
map the attribute to the next unallocated column (“Standard Extension Columns”; Table 11: map added fields to standard extension columns that are not used by standard Siebel applications); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi to incorporate the teachings of Bookshelf v7.5.3 Extension Columns to reserve multiple sets of extension columns of a fixed data type each in addition to the normal table columns in the data warehouse table to be used in the ETL process. Doing so would provide the benefits of when there is a need for a custom column, an existing standard extension column in an existing standard extension table can be adapted without adding any new columns to the database schema as taught by Bookshelf v7.5.3 Extension Columns (“Standard Extension Columns”).

With regard to claim 10,
Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Bookshelf v7.5.3 Extension Columns further teaches
the system of claim 8, wherein the computer-executable instructions are further performed to at least pre-seed one or more fixed columns of the data warehouse table (“Standard Extension Columns”; Table 11: standard extension columns listed in Table 11 are examples of “pre-seeded” fixed columns in the data warehouse table).

With regard to claim 11,
As discussed in claim 10, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Bookshelf v7.5.3 Extension Columns further teaches
the system of claim 10, wherein the computer-executable instructions are further performed to at least generate an extended set of data using initial data comprising the one or more pre-seeded fixed columns, and wherein the one or more pre-seeded fixed columns are on a base extension table or an additional extension table (“Standard Extension Columns”: standard extension columns are pre-seeded columns on base extension tables).

With regard to claim 12,
As discussed in claim 8, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi further teaches
the system of claim 8, wherein a metadata loader loads the metadata into a metadata table (Fig. 3A; [0021]-[0023]: extract metadata from data sources and load it into the different metadata repositories 312, 316, 320, and 324, which contain tables).

With regard to claim 14,
Sichi teaches
one or more non-transitory computer-readable storage medium, storing computer-executable instructions that, when executed by a computer system (Fig. 1), configure to the computer system to perform operations comprising: 
reserving, in a data warehouse table (Fig. 3A; [0023]: data warehouse 314, data warehouse metadata 316), a first set of extension columns for a data type, the data warehouse table containing a plurality of initial columns (Fig. 3A; [0023]: conventionally, static data fields, also known as "flexible fields", are reserved for a limited number of added data field changes that occur in any of the source databases, wherein static data fields or flexible fields correspond to “extension columns”; this approach requiring a priori knowledge of the data field types indicates “data type”. “a plurality of initial columns” is inherently taught by existing columns in a table); 
receiving metadata from a customer source, the metadata identifying an attribute for the data warehouse table (Fig. 8, 802; [0046]: extracting the user metadata from each of its sources indicates "receiving metadata from a customer source". [0023]: a flexible field in the data warehouse table that a new data field change of the source is mapped to identifies “an attribute for the data warehouse table”); 
extracting the attribute from the metadata (Fig. 8, 802; [0046]: extract the user metadata from each of its sources); 
determining that the attribute from the metadata does not correspond to a column in the data warehouse table (Fig. 8, 804, 806; [0046]-[0047]: either new data fields or modified data fields do not “correspond to a column in the data warehouse table”); 
executing instructions to move the data into the target column (Fig. 1; [0016]: extract data from one or more database sources, warehouse, and analyze the data, wherein the target column resides in the data warehouse).
Sichi does not explicitly teach

mapping the attribute to the next unallocated column; 
Bookshelf v7.5.3 Extension Columns teaches
reserving, in a data warehouse table, a first set of extension columns for a data type, the data warehouse table containing a plurality of initial columns (“Standard Extension Columns”; Table 11: multiple sets of extension columns of various data types are reserved in a database table in addition to the initial table columns); 
selecting the first set of extension columns in the data warehouse table for mapping based at least in part on the first set of extension columns comprising a next unallocated column having a property corresponding to the attribute from the metadata, the next unallocated column comprising a match between the data type of the first set of extension columns and the attribute corresponding to the data type (“Standard Extension Columns”; Table 11: select existing standard extension columns of various data types for added fields to business components, wherein selecting a standard extension column of a specific data type inherently teaches "a match between the data type". The note: Extension columns used by standard Siebel applications should be treated as data columns in base tables—that is, they should not be modified or deleted, teaches selecting an "unallocated column". And because "a data type" is "a property corresponding to the attribute from the metadata", the limitation "a next unallocated column having a property corresponding to the attribute from the metadata" is also taught); 
mapping the attribute to the next unallocated column (“Standard Extension Columns”; Table 11: map added fields to standard extension columns that are not used by standard Siebel applications); 
Sichi to incorporate the teachings of Bookshelf v7.5.3 Extension Columns to reserve multiple sets of extension columns of a fixed data type each in addition to the normal table columns in the data warehouse table to be used in the ETL process. Doing so would provide the benefits of when there is a need for a custom column, an existing standard extension column in an existing standard extension table can be adapted without adding any new columns to the database schema as taught by Bookshelf v7.5.3 Extension Columns (“Standard Extension Columns”).

With regard to claim 16,
As discussed in claim 14, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Bookshelf v7.5.3 Extension Columns further teaches
the one or more non-transitory computer-readable storage medium of claim 14, wherein the operations further comprise pre-seeding one or more fixed columns of the data warehouse table (“Standard Extension Columns”; Table 11: standard extension columns listed in Table 11 are examples of “pre-seeded” fixed columns in the data warehouse table).

With regard to claim 17,
As discussed in claim 16, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Bookshelf v7.5.3 Extension Columns further teaches
the one or more non-transitory computer-readable storage medium of claim 16, wherein the operations further comprise generating an extended set of data using initial data comprising the one or more pre-seeded fixed columns, and wherein the one or more pre- seeded fixed columns are on a base extension table or an additional extension table (“Standard Extension Columns”: standard extension columns are pre-seeded columns on base extension tables).

With regard to claim 18,
As discussed in claim 14, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi further teaches
the one or more non-transitory computer-readable storage medium of claim 14, wherein a metadata loader loads the metadata into a metadata table (Fig. 3A; [0021]-[0023]: extract metadata from data sources and load it into the different metadata repositories 312, 316, 320, and 324, which contain tables).

With regard to claim 20,
As discussed in claim 14, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi further teaches
the one or more non-transitory computer-readable storage medium of claim 14, wherein an auto-allocation engine receives design-time flex metadata and runtime flex metadata (Fig. 2, step 202; [0018]: design-time metadata, e.g., a path that starts with a particular data field or type of data field associated with one or more data sources and indicates intermediate processing. Fig. 2, step 204, 206; [0019]-[0020]: runtime metadata to accommodate a data field change).

Claims 2, 6, 9, 13, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sichi et al. (US 20090083306 A1), in view of Bookshelf v7.5.3 Extension Columns, and in further view of Kumar et al. (US 20150234870 A1).

With regard to claim 2,
As discussed in claim 1, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi and Bookshelf v7.5.3 Extension Columns do not explicitly teach
the method of claim 1, wherein the property corresponding to the attribute is indicated based at least in part on a matching metadata code.
Kumar teaches
the method of claim 1, wherein the property corresponding to the attribute is indicated based at least in part on a matching metadata code (Fig. 10; [0054]: field name "AD" and matching column name "AD_INT_0" each correspond to “a matching metadata code”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi and Bookshelf v7.5.3 Extension Columns to incorporate the teachings of Kumar to match a metadata code from the source and to that in the target in order to map a source field to a target table column. Doing so would simplify the process of locating a target column for a newly added data field by looking up a designated metadata code for the newly added data field in a lookup table.

With regard to claim 6,
As discussed in claim 5, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi and Bookshelf v7.5.3 Extension Columns do not explicitly teach
the method of claim 5, wherein the metadata loader includes a source metadata code loader and/or a target metadata code loader.
Kumar teaches
the method of claim 5, wherein the metadata loader includes a source metadata code loader and/or a target metadata code loader (Fig. 10; [0054]: the values under VCF_FIELD_NAME correspond to metadata code loaded from a source, while the values under COLUMN_NAME correspond to metadata code loaded from a target).
Sichi and Bookshelf v7.5.3 Extension Columns to incorporate the teachings of Kumar to load a metadata code from the source and the target so as to map a source field to a target table column. Doing so would simplify the process of locating a target column for a newly added data field by looking up a designated metadata code for the newly added data field in a lookup table.

With regard to claim 9,
As discussed in claim 8, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi and Bookshelf v7.5.3 Extension Columns do not explicitly teach
the system of claim 8, wherein the property corresponding to the attribute is indicated based at least in part on a matching metadata code.
Kumar teaches
the system of claim 8, wherein the property corresponding to the attribute is indicated based at least in part on a matching metadata code (Fig. 10; [0054]: field name "AD" and matching column name "AD_INT_0" each correspond to “a matching metadata code”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi and Bookshelf v7.5.3 Extension Columns to incorporate the teachings of Kumar to match a metadata code from the source and to that in the target in order to map a source field to a target table column. Doing so would simplify the process of locating a target column for a newly added data field by looking up a designated metadata code for the newly added data field in a lookup table.

With regard to claim 13,
Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi and Bookshelf v7.5.3 Extension Columns do not explicitly teach
the system of claim 12, wherein the metadata loader includes a source metadata code loader and/or a target metadata code loader.
Kumar teaches
the system of claim 12, wherein the metadata loader includes a source metadata code loader and/or a target metadata code loader (Fig. 10; [0054]: the values under VCF_FIELD_NAME correspond to metadata code loaded from a source, while the values under COLUMN_NAME correspond to metadata code loaded from a target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi and Bookshelf v7.5.3 Extension Columns to incorporate the teachings of Kumar to load a metadata code from the source and the target so as to map a source field to a target table column. Doing so would simplify the process of locating a target column for a newly added data field by looking up a designated metadata code for the newly added data field in a lookup table.

With regard to claim 15,
As discussed in claim 14, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi and Bookshelf v7.5.3 Extension Columns do not explicitly teach
the one or more non-transitory computer-readable storage medium of claim 15, wherein the property corresponding to the attribute is indicated based at least in part on a matching metadata code.
Kumar teaches
the one or more non-transitory computer-readable storage medium of claim 14, wherein the property corresponding to the attribute is indicated based at least in part on a matching metadata code (Fig. 10; [0054]: field name "AD" and matching column name "AD_INT_0" each correspond to “a matching metadata code”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi and Bookshelf v7.5.3 Extension Columns to incorporate the teachings of Kumar to match a metadata code from the source and to that in the target in order to map a source field to a target table column. Doing so would simplify the process of locating a target column for a newly added data field by looking up a designated metadata code for the newly added data field in a lookup table.

With regard to claim 19,
As discussed in claim 18, Sichi and Bookshelf v7.5.3 Extension Columns teach all the limitations.
Sichi and Bookshelf v7.5.3 Extension Columns do not explicitly teach
the one or more non-transitory computer-readable storage medium of claim 18, wherein the metadata loader includes a source metadata code loader and/or a target metadata code loader.
Kumar teaches
the one or more non-transitory computer-readable storage medium of claim 18, wherein the metadata loader includes a source metadata code loader and/or a target metadata code loader (Fig. 10; [0054]: the values under VCF_FIELD_NAME correspond to metadata code loaded from a source, while the values under COLUMN_NAME correspond to metadata code loaded from a target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichi and Bookshelf v7.5.3 Extension Columns to incorporate the teachings of Kumar to load a metadata code from the source and the target so as to map a source field to a target table column. Doing so would simplify the process of locating a target column for a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOQIN HU whose telephone number is (571)272-1792.  The examiner can normally be reached on Monday-Friday 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XIAOQIN HU/Examiner, Art Unit 2168       

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168